Citation Nr: 1530308	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-18 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2015.  Because the VHA opinion is fully favorable, the Board will proceed to the merits.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.

2.  The Veteran's tinnitus was secondary to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C.A. § 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.303, 3.310 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that his bilateral hearing loss is due to in-service acoustic trauma.  The evidence confirms that he is currently diagnosed with bilateral hearing loss under the provisions of 38 C.F.R. § 3.385. 

The Board acknowledges that the May 2010 and February 2013 VA examiners submitted negative nexus opinions.  However, the Board finds the examiners' opinions to be inadequate for adjudicatory purposes in regard to hearing loss.  The May 2010 VA examiner opined that the Veteran's hearing loss existed prior to service, but did not opine as to whether the hearing loss was aggravated by service.  The February 2013 VA examiner's rationale was based on a June 1964 examination (two years prior to service) rather than the September 1966 induction examination. 

In February 2014, the Board requested a VHA opinion from an otolaryngologist to address whether the Veteran's bilateral hearing loss existed prior to service; and if not, whether it was related to his period of service.  In the VHA otolaryngologist's June 2015 response, he opined that the Veteran's hearing loss did not exist prior to military service.   He further opined that the Veteran sustained military induced noise exposure during service and that his current hearing loss is as likely as not due to his military noise exposure.  This opinion contains a clear conclusion and is supported by a rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the 2014 VHA opinion to be the most probative evidence of record.  As such, the Board finds that service connection is warranted for bilateral hearing loss. 

II.  Tinnitus

The Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The February 2013 VA examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  There are no medical opinions to the contrary.

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was secondary to his bilateral hearing loss.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.







ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


